NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

             CATHERINE MARIA CANDELARIA, Petitioner.

                         No. 1 CA-CR 14-0569 PRPC
                                FILED 8-30-2016


     Petition for Review from the Superior Court in Mohave County
                            No. CR -2012-1381
                  The Honorable Rick A. Williams, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Mohave County Attorney's Office, Kingman
By Matthew J. Smith
Counsel for Respondent

Catherine Maria Candelaria, Goodyear
Petitioner Pro Se
                          STATE v. CANDELARIA
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Patricia A. Orozco joined.



G O U L D, Judge:

¶1           Petitioner Catherine Maria Candelaria petitions this court for
review from the dismissal of her petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

¶2            Candelaria entered a plea pursuant to North Carolina v. Alford,
400 U.S. 25, 37 (1970), to one count each of aggravated assault and leaving
the scene of an accident that involved an injury. The trial court sentenced
her to an aggregate term of six years’ imprisonment. Candelaria filed a pro
se “of-right” petition for post-conviction relief after her counsel found no
colorable claims for relief. The trial court summarily dismissed the petition
and Candelaria now seeks review. We have jurisdiction pursuant to
Arizona Rule of Criminal Procedure 32.9(c) and Arizona Revised Statute
(“A.R.S.”) section 13-4239(C) (2010).

¶3              Candelaria argues her trial counsel was ineffective when she
failed to introduce evidence that proved Candelaria was not guilty. We
deny relief because this is not the same issue Candelaria presented below.
A petition for review may not present issues not first presented to the trial
court. Ariz. R. Crim. P. 32.9(c)(1)(ii); State v. Wagstaff, 161 Ariz. 66, 71 (App.
1988); State v. Bortz, 169 Ariz. 575, 577 (App. 1991); State v. Ramirez, 126 Ariz.
464, 467 (App. 1980). Below, Candelaria argued her counsel was ineffective
when she failed to offer evidence of mitigating circumstances for sentencing
purposes. The claim she raises now is a separate and distinct theory of
ineffective assistance. That the evidence Candelaria offered to support both
claims is the same is of no matter; the two claims of ineffective assistance
are not the same.




                                        2
               STATE v. CANDELARIA
                 Decision of the Court

¶4   We grant review and deny relief.




               Amy M. Wood • Clerk of the court
               FILED: AA




                               3